Citation Nr: 0207942	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  94-20 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to compensation benefits for a right wrist 
disorder pursuant to 38 U.S.C.A. § 1151. 

[The issue of entitlement to service connection for the 
residuals of a left leg injury will be the subject of a later 
Board of Veterans' Appeals (Board) decision.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1948 to December 1952.  This issue is before the Board 
on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which  denied compensation under 38 U.S.C.A. § 1151 for a 
right wrist injury.

A transcript of the veteran's September 1998 hearing before 
the undersigned Board Member is on file.    

In March 1999, the Board remanded the issue of entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 for a right wrist 
disorder for additional development to include obtaining 
clinical records of the veteran's inpatient treatment at the 
VA facility in Wilkes Barre, PA.  

The veteran has also alleged that his current right wrist 
problems are at least in part due to an inservice injury to 
that wrist.  Service connection for a right wrist disorder 
was denied in August 1992, and the veteran did not appeal 
that decision.  As the RO has not addressed the issue of 
whether new and material evidence has been submitted to 
reopen a claim of service connection for a right wrist 
disorder, this matter is referred to the RO for any 
appropriate action.

The Board is undertaking additional development on a claim of 
entitlement to a service connection for the residuals of a 
left leg injury pursuant to authority granted by 67 Fed. Reg. 
3,099, 3.104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3.105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDING OF FACT

The veteran sustained a right wrist fracture in a fall 
incurred as an inpatient at a VA facility while attempting to 
ambulate with crutches on a wet floor in willful disregard of 
both verbal and posted warnings regarding the hazard.


CONCLUSION OF LAW

1.  The veteran's right wrist injuries sustained November 20, 
1989, were the result of his own willful misconduct.  38 
C.F.R. §§ 3.1(n), 3.102 (2002).

2.  The criteria for establishing entitlement to compensation 
benefits for a right wrist disorder under 38 U.S.C.A. § 1151 
are not met. 38 U.S.C.A. §§ 1151, 5107 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.358, 3.800 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA, which is now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Regulations implementing the VCAA have now been published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The VCAA 
and implementing regulations redefine the obligations of VA 
with respect to the duty to assist and include an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminates the concept of a well-grounded claim. 

The VCAA applies in the instant case.  See VAOPGCPREC 11-
2000.  However, the Board finds that with respect to the 
issue addressed on the merits below, VA has fully complied 
with the mandates of the VCAA and implementing regulations.  
The file contains records from the veteran's period of 
service, records of postservice treatment including pertinent 
records from the veteran's period of hospitalization in 1989 
and 1990, and the report of a VA examination in April 2001.  
There is no indication that there is any relevant record 
outstanding.  

The veteran was provided copies of rating decisions 
explaining why the claim for benefits pursuant to 38 U.S.C.A. 
§ 1151 for a right wrist disorder was denied.  Furthermore, 
through the June 1997 statement of the case (SOC) and a 
September 2001 supplemental statement of the case (SSOC), the 
veteran was advised of the criteria for establishing 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151, the 
applicable provisions regarding willful misconduct, what type 
of evidence was needed to substantiate his claim, and what 
evidence was of record. 

The Board finds that it is not prejudicial to the appellant 
to proceed to adjudicate this claim based on the current 
record.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Where, as 
here, there has been substantial compliance with the new 
legislation and the implementing regulations, a remand for 
further review in light of the legislation and implementing 
regulation would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

Factual background

A hospital summary from the VA Medical Center (VAMC) in 
Wilkes Barre, Pennsylvania, shows that on October 23, 1989 
the veteran was accepted in transfer from a private facility 
where he had surgery to treat an intertrochanteric fracture 
sustained on October 12, 1989.  It was noted that he was 
transferred to the Rehab Service for further rehabilitation 
and that he was to remain nonweight bearing for at least six 
weeks.  The veteran's past medical history included history 
of a seizure disorder, for which he is on medications, and 
complaints of occasionally feeling palpations and dizziness.  
Hospital course indicated that the veteran was started on 
nonweight bearing ambulation progressing from between the 
parallel bars to walker and later on to crutches.  Iron 
therapy was started to counteract low hemoglobin that was 
reported to possibly be contributing to the veteran's 
orthostatic hypotension.  Following consultation with an 
orthopedic surgeon, he was placed on toe-touch ambulation. 
The orthopedic surgeon suggested that the veteran could go 
home and could ambulate with toe-touch and with the help of a 
walker or crutches.  Extended Care transfer was requested 
when it became known that the veteran could not care for 
himself at home alone.  A bed became available for him on the 
Extended Care Unit (ECU) November 20, 1989, at which time he 
was transferred self-ambulating in a wheelchair to continue 
therapy.  

The hospital summary includes the following account regarding 
the fall on November 20, 1989: 

After admission to the ward, the patient 
was ambulating with crutches in the 
hallway.  Ambulation and safety 
precaution instructions were given to the 
patient and he was cautioned by 
medications nurse not to ambulate in 
areas clearly marked with "wet floor" 
signs.  However, the patient was found on 
the floor in the marked area and was 
found to have sustained a fracture to the 
distal end of the radius of the right 
wrist.         

The summary further indicates that following the November 
1989 fall, the veteran progressed through physical and 
Kinesitherapy from wheelchair to walker with special arm rest 
and advanced from there to partial to full-weight bearing.  
It was reported that he could ambulate independently with a 
Canadian crutch the length of the hallway and could do more 
than 150 feet times four.  At discharge in February 1990, he 
was considered competent for VA purposes and understood 
instructions, dietary, medications and ambulation as well as 
exercise as provided for him and was able to explain them in 
his own terms.  

Clinical records from this period of inpatient treatment 
include VA consultation sheets dated in October 1989, which 
showed that the veteran had difficulty with ambulation and 
had developed dizziness secondary to orthostatic hypotension.  
The plan included use of a tilt-table with blood pressure 
monitoring to increase the veteran's standing tolerance.  It 
was noted that the veteran's recent development of 
orthostatic hypotension would slow down the rehabilitation 
process.   

Progress notes from 1:25 PM on November 20, 1989 reveal that 
the veteran was found lying on his right side in the hallway.  
He had been practicing crutch walking.  He was instructed to 
watch where he was going and informed that the floor was wet 
near the area he was walking and that the "caution: wet 
floor" signs were placed out. 

Another progress note from 1:30 PM on November 20, 1989 
indicates that the veteran was ambulating in the hallway with 
crutches and that a wet floor sign was clearly posted in the 
hallway.  He stated he had dizziness or weakness but also 
indicated he felt his foot go out from under him as he 
decided to walk in wet floor area anyway.  He stated that he 
landed on his wrist.  He was sent for X-rays of the right 
wrist.  It was noted that he was instructed regarding the 
caution sign and safety procedures.  X-rays of the right 
wrist revealed a complete fracture of the distal radius and 
an associated fracture of the styloid process of the ulna.

A December 1989 monthly nursing summary noted that the 
veteran was transferred on November 20th and that he 
disregarded a "wet floor" sign, walked over the area on 
crutches, and fell sustaining a right wrist fracture.

In December 1991, the veteran submitted a statement 
indicating that he fell and broke his right wrist when he 
suffered sudden loss of blood pressure and passed out when 
walking on crutches while an inpatient at the VAMC in Wilkes 
Barre, Pennsylvania.  He repeated these assertions in 
subsequent statements. 
In November 1993, the veteran submitted a statement 
requesting compensation for right wrist problems resulting 
from a fracture sustained in a fall caused by serious blood 
pressure problems and dizziness while an inpatient at the 
Wilkes Barre VAMC.    

At his August 1998 hearing the veteran testified that he fell 
and fractured his right wrist while at the Wilkes Barre VAMC 
when he lost consciousness/passed out because of hypotension 
while being taken to physical therapy for treatment following 
surgery on a left femur fracture.

In a May 2002 letter, the veteran's wife informed VA that the 
veteran has been in a  nursing home for two years and that he 
suffers from dementia and has very little memory.

Analysis

If a veteran suffers disability or additional disability as 
the result of VA hospital care, medical or surgical 
treatment, or examination, and such disability is not the 
result of his own willful misconduct, compensation for the 
disability is warranted.  In determining whether any 
additional disability resulted from a treatment-related 
injury, the veteran's physical condition immediately prior to 
the injury on which the claim for compensation is based will 
be compared to the subsequent physical condition resulting 
from the injury, each body part being considered separately.  
As applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition that the specific medical or surgical treatment was 
designed to relieve.  Compensation will not be payable for 
the continuance or natural progress of disease or injury for 
which the treatment was authorized.  In determining whether 
such additional disability resulted from a disease or injury 
or aggravation of a disease or injury suffered as a result of 
VA medical treatment, it must be shown that the disability is 
actually the result of such injury, and not merely 
coincidental with it, and that the injury is not a necessary 
consequence of the medical treatment.  "Necessary 
consequences" are those that are certain to result from, or 
intended to result from, the medical treatment.  38 U.S.C.A. 
§ 1151 (West 1991); 38 C.F.R. § 3.358.   See also 38 C.F.R. 
§ 3.800.  When the proximate cause of the injury suffered was 
the veteran's willful misconduct or failure to follow 
instructions, it will bar him from receipt of compensation 
hereunder except in the case of incompetent veterans.  
38 C.F.R. § 3.358(c)(4).  

38 U.S.C.A. § 1151 was amended in 1997 to require a finding 
of fault on the part of the health care providers in order 
for any resulting disability to be compensable. The amendment 
to the law applies only to claims filed on or after October 
1, 1997.  Because the veteran's claim was filed prior to 
October 1, 1997, his claim is properly adjudicated under the 
law in effect prior to the amendment.

Establishing entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 requires (1) medical evidence of a current disability; 
(2) evidence of incurrence or aggravation of an injury as the 
result of VA treatment, hospitalization, or vocational 
rehabilitation; and (3) medical evidence of a nexus between 
the claimed injury or disease and the current disability.  
Jones v. West, 12 Vet. App. 460 (1999).

In reviewing the record, it is clear that the veteran 
sustained right wrist fractures in a fall while walking on a 
wet floor as an inpatient at the VA facility in Wilkes Barre, 
Pennsylvania, in November 1989.  In September 2001, following 
review of all the recently submitted records from the 
veteran's period of hospitalization at the Wilkes Barre VAMC, 
the RO held that this incident, and hence the residuals of 
the fall, were the result of willful misconduct on the part 
of the veteran in that he disobeyed specific instructions 
from the attending nurse regarding ambulating on the wet 
floor as well as clear warnings posted regarding the wet 
floor.  

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge or wanton 
and reckless disregard for its probable consequences.  The 
mere technical violation of police regulations or ordinances 
will not per se constitute willful misconduct and willful 
misconduct will not be determinative unless it is the 
proximate cause of injury.  38 C.F.R.§ 3.1(n).

Here, while the veteran claims that the November 1989 fall 
was the result of a dizziness and passing out due to blood 
pressure problems, the Board finds that this opinion is not 
supported by any objective evidence.  As noted in the history 
above, all of the records of contemporaneous treatment 
indicate that the fall stemmed from the veteran's willful 
disregard of verbal and posted warnings regarding the wet 
floor.  Two medical records of treatment on November 20, 
1989, the December 1989 monthly nursing summary, and the 
hospital summary are all  consistent in pointing to the 
veteran's failure to heed these warnings as the cause of his 
fall.  Additionally, at the time of the incident, in addition 
to his mentioning dizziness, the veteran himself reported 
that he felt his foot go out from under him.  The Board is 
well aware of the veteran's history of seizure disorder and 
his problems with orthostatic hypotension.  These conditions 
however, were not identified as contributing to the November 
1989 fall that resulted in the right wrist disorder. 

The preponderance of the evidence is against the veteran's 
claim in that it shows that his right wrist disability 
resulted from willful misconduct or failure to follow 
instructions.  While VA has recently been informed that the 
veteran presently suffers dementia, the hospital summary from 
the period of inpatient treatment surrounding the fall in 
November 1989 specifically indicated that the veteran was 
competent for VA purposes when he left inpatient treatment in 
February 1990.  There is no indication in the record that he 
suffered from dementia and was incompetent in 1989, when the 
fall occurred.


ORDER

Compensation benefits under 38 U.S.C.A. § 1151 for a right 
wrist disorder are denied.


		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

